Title: From James Madison to Robley Dunglison, 27 August 1825
From: Madison, James
To: Dunglison, Robley


        
          Dear Sir
          Montpr. Aug. 27. 25
        
        Your favor of June 30. came duly to hand, with the vial of tincture you obligingly sent, for the Servant with a swelled neck. The vial being now exhausted I obey your request, in observing that the patient has been much benefited by the medicine. The tumor tho’ not entirely removed is greatly abated; and the eyes which for some time, during the use of the tincture, became more inflamed with a copious discharge of water and suppurated matter, are now but little complained of except as to weakness. No Chol: Morbus was at any time produced. A very slight aperient effect only was felt in the early stage of the medicine: The confidence with wch. the past success has inspired the patient makes her anxious for a further supply of the tincture. You will best decide on what may now be proper in the case.

In addition to your advice, be so good as to intimate the amount in which yr valuable attentions makes me a debtor. With great esteem & friendly respects.
      